Order entered July 13, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00274-CV

    WIN SHIELDS PRODUCTIONS, INC. AND WINFRED L. SHIELDS, Appellants

                                             V.

                              SERNERICK GREER, Appellee

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-13903

                                            ORDER
       We GRANT appellants’ July 11, 2016 unopposed second motion for an extension of

time to file a brief and extend the time to AUGUST 10, 2016. No further extension will be

granted absent extenuating circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE